Citation Nr: 1202773	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left hip disability, as secondary to service-connected post-operative meniscectomy of the left knee with arthritis.  

2.  Entitlement to service connection for a low back disability, as secondary to service-connected post-operative meniscectomy of the left knee with arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 1973.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 decision by the RO which, in part, denied the benefits sought on appeal.  The Board remanded the appeal for additional development in November 2010.  

FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  There is no credible or probative medical evidence that the Veteran's left hip and low back disabilities are causally or etiologically related to, or aggravated by his service-connected left knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's left hip disability was not due to or aggravated by the service-connected post-operative meniscectomy of the left knee with arthritis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  

2.  The Veteran's low back disability was not due to or aggravated by the service-connected post-operative meniscectomy of the left knee with arthritis.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & West 2010); 38 C.F.R. §§ 3.159, 3.310 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in May 2006.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  No argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

With respect to the duty to assist in this case, the Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and all available VA medical records have been obtained and associated with the claims file.  Neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  The Veteran was also examined by VA during the pendency of this appeal and was afforded an opportunity for a personal hearing, but declined.  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection also may be granted for a disability that is proximately due to or the result of a service-connected condition.  When service connection is established for a secondary condition, the secondary condition is considered as part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Also, when aggravation of a disease or injury for which service connection has not been granted is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  

Left Hip & Low Back Disabilities

The Veteran does not claim, nor do the service treatment records show any complaints, treatment, abnormalities, or diagnosis referable to any left hip or low back problems in service or until many years thereafter.  Rather, the Veteran contends that his left hip and low back disabilities were caused or otherwise aggravated by his service-connected left knee disability.  

While the Veteran believes that his left hip and low back disabilities have been aggravated by his service-connected left knee disability, he has not presented any competent evidence to support his assertion, nor has he alleged that he was told by a medical practitioner that the claimed disabilities were caused or aggravated by the service-connected left knee disability.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Secondary service connection requires evidence of a current disability that is shown to be proximately due to, aggravated by, or the result of a service-connected condition.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In this regard, the Veteran was examined by VA in December 2010 for the express purpose of obtaining an opinion as to whether his current left hip and low back disabilities were related, in any fashion, to his service-connected left knee disability.  The examiner reviewed the claims file and included a detailed description of the Veteran's complaints and medical history.  The Veteran reported that he injured his back in an industrial accident at work around 1996, and was out of work for six months due to a ruptured disc.  He also reported that he fractured his left hip in an automobile accident in the mid-1980's, which required open reduction and internal fixation of the hip.  The Veteran underwent total hip replacement in 2004, and reported that he has had hip problems ever since, including several dislocations.  The Veteran reported hip and back pain with extended periods of weightbearing, but denied any recent flare-ups.  

The examiner opined, in essence, that the Veteran's left hip and low back disabilities were not caused by, the result of, or aggravated by his service-connected left knee disability.  The examiner discussed the underlying legal principle for aggravation, and indicated that while the Veteran may experience increased symptomatology with extended periods of weightbearing, this represented a temporary flare-up and not a permanent or chronic worsening of the underlying condition.  The examiner opined that the Veteran's left hip disability is such that he would likely have hip pain with extended periods of weightbearing irrespective of the status of his left knee disability.  Similarly, the examiner noted that low back pain on extended weightbearing was a common symptom of disc disease, and that there was no worsening of the underlying disability.  

In this case, the Board finds the December 2010 VA opinion persuasive.  The examiner included a detailed description of the Veteran's complaints, medical history, and clinical findings, and provided a rational and plausible explanation for concluding that the Veteran's current left hip and low back disabilities were not related to or aggravated by his service-connected left knee disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  Moreover, the Veteran has presented no competent medical evidence to dispute that opinion.  

While the Veteran is competent to provide information regarding his experienced symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any current claimed disabilities.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

In this case, the issue does not involve a simple diagnosis and the Veteran is not competent to provide more than simple medical observations.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

As there is no competent evidence of record suggesting a relationship between the Veteran's left hip and low back disabilities and his service-connected left knee disability, the Board finds no basis for a favorable disposition of the Veteran's claim.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the Veteran's claims.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  








(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left hip disability secondary to the service-connected left knee disability is denied.  

Service connection for a low back disability secondary to the service-connected left knee disability is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


